Citation Nr: 1331632	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  13-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1968 to November 1970 and the United States Navy from August 1972 to June 1982, May 1986 to February 1989, and January 1992 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 decision by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for sleep apnea.

The Veteran requested a hearing before the Board in January 2013.  The Veteran subsequently withdrew his request in April 2013.  38 C.F.R. § 20.704(e).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for sleep apnea must be remanded for further evidentiary development. 

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See Mclendon, 20 Vet. App. at 83.

The Veteran contends that his sleep apnea began during service and has continued since.  Service treatment records are negative for complaints of or a finding of sleep apnea.  Despite this, the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding snoring in service and gasping for air.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand. See McLendon, Supra.  

In support of his claim the Veteran has provided lay statements from his ex-wife reporting she observed the Veteran snoring and breathing difficulty during sleep from the time of their marriage in September 1980.  On Remand, the RO or AMC should afford the Veteran an examination that addresses his history of snoring and its relationship, if any, to his current sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the source of his January 2011 sleep study as well as all sources of treatment for sleep apnea since April 2012 (both VA and private).  After securing any necessary release, the RO should obtain these records. 

2.  The RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for the opinion. 

For purposes of this examination, the examiner should consider the Veteran's reports of snoring to be credible. 

For the Veteran's claimed sleep apnea, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep apnea disability that is (1) etiologically related to or (2) caused by the Veteran's active service.

(b) Explain the significance of the Veteran's history of snoring, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of snoring represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.    

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


